Citation Nr: 1451466	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for a bilateral foot fungus.  

8.  Entitlement to service connection for a disability manifested by extreme thirst.

9.  Entitlement to service connection for a disability manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

REMAND

The record does not contain a copy of the report of the service separation examination in June 2005.  The record also does not reflect that the RO sought such a record after the Veteran's service treatment records were obtained.  Accordingly, remand is required to obtain any report of a service separation examination, in furtherance of all the Veteran's service connection claims.  



Sinus Disability

Service records reflect the Veteran was seen in April 2002 for an upper respiratory infection.  

At a February 2012 VA sinusitis/rhinitis examination, the Veteran complained of occasional nasal obstruction.  A February 2012 sinus CT showed no evidence of chronic sinusitis, with "osteomeatal units widely patent, and paranasal sinuses essentially clear."  The examiner did observe mild hypertrophy of the inferior nasal turbinates on the CT, which the examiner confirmed by physical examination.  The examiner's assessment was mild allergic rhinitis.  

The examiner reviewed the evidence of record and found no record of treatment for a chronic sinus condition.  He did observe an in-service note of occasional treatment for acute sinus infections.  The examiner opined that the claimed sinusitis was not at least as likely as not related to service because he found no evidence of a chronic sinus condition in service.  
 
The record still presents the possibility of an upper airway condition being reflected in any service separation examination obtained upon remand.  Hence, the sinus disability claim must be remanded.  

Headaches

The Veteran was afforded a traumatic brain injury (TBI) evaluation in November 2009.  The Veteran was noted to have a history of serving in Iraq and Kuwait with everyday exposures including improvised explosive devices (IEDs), exploding vehicles, mortars, or rockets, with the closest from 25 to 50 feet away.  In contrast, the second-level evaluation reports "five or more" in-service exposures to explosions, with each of these 50 or more feet away.  Despite the reported history of headaches, no etiology opinion was provided by the examiner.  

At a Gulf War registry examination also in November 2009, current headaches were also noted.  However, the examiner failed to note a headache history or to provide an etiology opinion.  

The Board finds that the Veteran should be provided an examination by an appropriate physician to determine the nature and etiology of the Veteran's headaches.  

Neck Disability

Service treatment records do not document any neck injury.  At his Gulf War registry examination in November 2009 the Veteran reportedly denied neck pain or stiffness.  However, upon a TBI consultation the same month, the Veteran complained of neck pain with radiation to the upper back, and that examiner found full range of motion but "post cervical tenderness."  

The Veteran's neck was not addressed at a VA joints examination in May 2011.  The Veteran's claimed neck injury should be addressed upon remand examination addressing the Veteran's joints.  

Back Disability

At a May 2011 VA examination the Veteran reported the onset of back pain in 2004 without specific injury, though he did report performing a lot of lifting and moving of equipment.  He denied seeking care at that time or currently for his back.  Current complaints included 6/10 pain in the lower back and 10/10 pain in the upper back, without any radiating pain, tingling, or numbness.  Upon physical examination, neither significant reduction in range of motion nor radiculopathy was identified.  X-rays revealed no abnormalities except mild concavity of the lower thoracic spine to the right.  The examiner assessed myofacial syndrome of the thoracolumbar spine with mild scoliosis of the thoracic spine.  

Reviewing service records, the examiner found no complaints of back disability except in a post-deployment questionnaire, and no treatment or examination findings of a back disability.  In the absence of in-service or post-service medical evidence of back disability, the examiner opined that the Veteran's current condition of the thoracolumbar spine was not at least as likely as not related to service.  

The Board finds the report of the May 2011 examination deficient in its factual findings and analysis.  There is no indication that the examiner considered the Veteran's self-report of back symptoms since 2004 in service to support ongoing back disability from service.  Additionally, the examiner's own findings of myofacial syndrome of the thoracolumbar spine with mild scoliosis appears to reflect post-service medical evidence of disability, contradicting the examiner's own analysis to support his conclusion that the Veteran did not have back disability related to service.  

Accordingly, a new back disability examination is warranted.  

Left Knee Disability

The Veteran's left knee was not addressed at the VA joints examination in May 2011.   A VA examination is in order to address this disability.  

Skin Rash

The Veteran was treated in November 2002 for a skin rash diagnosed as scabies.  At a VA examination in May 2011, the examiner observed, relevantly, "flat papules with slight wrinkling scattered in the right greater than left antecubital fossa," and, "[s]cally oval patches scattered on the anterior superior chest and groin."  The examiner diagnosed tinea versicolor and explained that scabies and tinea versicolor were not related.  The examiner opined that the Veteran's current skin condition, tinea versicolor, was not at least as likely as not related to service based on the absence of evidence of the condition having developed in service.  

However, the Veteran had related to the examiner that he had a rash in the antecubital fossa that later spread to the anterior chest and groin and which did not clear up with treatment.  Thus, it appears from the Veteran's account that his current skin condition has been of an ongoing and progressive nature distinct from the scabies for which he was treated in service.  The examiner appears not to have considered the likelihood of tinea versicolor persistent and progressive from service, including based on the Veteran's account.  A further examination is thus in order.  

Foot Fungus

Upon VA skin examination in December 2009, the examiner also assessed tinea pedis, but found no evidence of the condition having developed in service, and accordingly opined that it was not at least as likely as not that the condition developed in service or was otherwise related to service.  Once again, the examiner appears not to have given no credence to the Veteran's self-reported history.  The condition should be again address upon VA skin examination.  

Extreme Thirst, Shortness of Breath, and Undiagnosed Illness

In his August 2010 notice of disagreement, the Veteran asserted that he had had extreme thirst ever since his active duty tour in Iraq.  It does not appear, however, that this condition was addressed at the Gulf War registry examination in November 2009, or that it was otherwise addressed by VA examiners in furtherance of his claim.  

Neither the Veteran nor the record otherwise affords any information as to a disability which may be causing the Veteran's asserted extreme thirst.  There thus remains the question whether the Veteran has a diagnosable illness or an undiagnosed illness causing extreme thirst.  

At a November 2009 VA TBI examination the Veteran complained of shortness of breath at rest and with exertion, as well as cough with green/brown sputum production.  VA treatment and examination records reflect that the Veteran smokes cigarettes on a daily basis.  The question of chronic bronchitis or other chronic respiratory condition persistent from service has not been addressed, and hence requires a respiratory examination.   VA must also consider whether the Veteran has shortness of breath and/or extreme thirst due to an undiagnosed illness or a chronic multi-symptom illness.  

Finally, the Board notes that the Veteran should be provided all required notice in response to a claim for service connection for an undiagnosed illness or a chronic multi-symptom illness.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the appealed claims for which undiagnosed illness or chronic multi-symptom illness is potentially implicated.

2.  Undertake all indicated development to obtain the report of the separation examination for the Veteran's period of service ending in June 2005.  This should be conducted until the RO or AMC obtains the examination report, or until the Veteran informs that no separation examination was conducted, or until VA determines that further search for the examination would be futile.  All actions taken should be documented in the record if the report is not found.  

3.  Obtain any additional pertinent records, including from the Dallas VA Medical Center.

4.  Thereafter, the RO or AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any headaches present during the pendency of the claim. The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of a headache disorder should be confirmed or ruled out.  If the examiner determines that a headache disorder has been present at any time during the pendency of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the headache disorder developed in service or is otherwise related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

5.  The RO or the AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any neck disability, back disability, and left knee disability present during the pendency of the claims.  This should specifically include consideration of the myofacial syndrome (as assessed upon a May 2011 VA examination) potentially as a separate condition.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each diagnosed disorder of the neck, back, or left knee present at any time during the pendency of the claims, the examiner should state a separate opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder developed in service or is otherwise related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

6.  The RO or the AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders, to include any foot fungus, present during the pendency of the claims.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each diagnosed skin disorder of present at any time during the pendency of the claim, and for any foot fungus present at any time during the pendency of the claim, the examiner should state a separate opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder developed in service or is otherwise related to the Veteran's active service.  This should include consideration of  the Veteran's account at his May 2011 VA examination of a skin rash in the antecubital fossa in service that spread to the anterior chest and groin and that has persisted from service and that did not clear up with treatment the Veteran received for scabies in service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

7.  The RO or the AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any respiratory disorder present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each diagnosed respiratory disorder present at any time during the pendency of the claim (to include an bronchitis or other disease of chronic airway irritation, even if due to smoking), the examiner should state a separate opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder developed in service or is otherwise related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

If the examiner determines that the Veteran's claimed shortness of breath is not attributable to a diagnosed disorder, the examiner should so state and should identify all objective indications of the disorder.

8.  The Veteran should also be provided an examination by a physician with appropriate expertise to determine the nature and etiology of the claimed disorder manifested by extreme thirst.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state whether the extreme shortness of breath is attributable to a known clinical diagnosis, and if so, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder developed in service or is otherwise related to the Veteran's active service.

If the examiner determines that the extreme thirst is not attributable to a known clinical diagnosis, the examiner should so state and identify all objective indications of the disorder.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

9.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
10.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



